447 F.2d 502
Rowan R. BAILEY, Plaintiff-Appellant,v.ROWAN DRILLING COMPANY, Inc., et al., Defendants-Appellees.No. 71-2052 Summary Calendar.**Rule 18, 5 Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York, 5 Cir. 1970, 431 F.2d409, Part I.
United States Court of Appeals, Fifth Circuit.
Sept. 13, 1971.

Donald V. Organ, New Orleans, La., for plaintiff-appellant.
William K. Christovich, New Orleans, La., for defendants-appellees.
Appeal from the United States District Court for the Eastern District of Louisiana; Lansing L. Mitchell, Judge.
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966